                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION

                                            NO. 7:18-CV-86-FL


    PATRICK O’CONNELL and JASON                       )
    CROWLEY,                                          )
                                                      )
                         Plaintiffs,                  )
                                                      )
         v.                                           )                        ORDER
                                                      )
    CITY OF NEW BERN, NORTH                           )
    CAROLINA and TODD CONWAY, in his                  )
    individual capacity acting as a police            )
    officer for the City of New Bern, North           )
    Carolina,                                         )
                                                      )
                         Defendants.                  )



         This matter comes before the court on the parties’ cross-motions for summary judgment.

(DE 34, 37). The issues raised have been fully briefed, and in this posture are ripe for ruling. For

the reasons that follow, defendants’ motion for summary judgment is granted in part and denied

in part, and plaintiffs’ motion for summary judgment is denied.

                                       STATEMENT OF THE CASE

         Plaintiffs initiated this action on May 25, 2018, pursuant to 42 U.S.C. § 1983. Plaintiffs

claim defendants violated their rights under the First and Fourteenth Amendments to the United

States Constitution.1 Plaintiffs moved for preliminary injunction on July 12, 2018, asking the court

to enjoin enforcement of defendant City of New Bern’s (“New Bern”) picketing ordinance. See



1
         To sustain a claim brought under § 1983, plaintiffs must show “the violation of a right secured by the
Constitution and laws of the United States, and must show that the alleged deprivation was committed by a person
acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).



              Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 1 of 28
New Bern, N.C., Code of Ordinances (“Code”) § 66-84(a), (b), and (d) (2019).2 The court denied

the motion on December 10, 2018, holding that, based on the record before it, plaintiffs lacked

standing to challenge § 66-84(b), and failed to show a likelihood of success on the merits as to

their constitutional challenges of § 66-84(a) or (d).

        After an uneventful period of discovery, the parties filed the instant motions on August 30,

2019. The parties collectively rely upon their own testimony;3 the testimony of Brenda Blanco

(“Blanco”), defendant New Bern’s City Clerk; Mark Stephens (“Stephens”), defendant New

Bern’s City Manager; and Toussaint Summers, Jr. (“Summers”), defendant New Bern’s Chief of

Police; a map of Mumfest drawn by plaintiff Patrick O’Connell (“O’Connell”); manually filed

audio recordings labeled “VN520367,” “VN520317,” “151010_001,” and “Mumfest,” together

with transcriptions; and manually filed video recordings marked “MAH02855,” “MAH02858,”

“MAH02860,” “MAH02861,” “MAH02862,” “MAH02863,” “MAH02867,” and “MAH02870.”

                              STATEMENT OF UNDISPUTED FACTS

        The undisputed facts may be summarized as follows. Mumfest is an annual fall festival

held for the last 37 years in defendant New Bern’s historic downtown. (Stephens Aff. (DE 22-2)

¶ 4). The festival is open to the public free of charge, and Mumfest is not an expression of a

particular message. (Id.; Conway Dep. (DE 36-3) 53:23–54:10). The public is invited to enjoy a

variety of entertainment, attractions, exhibits, and food in defendant New Bern’s historic

downtown and along its waterfront. (Stephens Aff. (DE 22-2) ¶ 4). Most of the attractions,

displays, exhibits, and vendors are located on defendant New Bern’s sidewalks and streets. (Id.;




2
         Where the New Bern Code of Ordinances is a matter of public record, the court takes judicial notice of the
provisions of the Code set forth herein. See Fed. R. Evid. 201.
3
       Defendant New Bern’s designated deponent was Nick Lucas (“Lucas”), a captain with the New Bern Police
Department. See Fed. R. Civ. P. 30(b)(6).

                                                        2

           Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 2 of 28
Conway Dep. (DE 36-3) 54:11–22; O’Connell Decl. (DE 39) ¶¶ 6, 19; Crowley Decl. (DE 39) ¶

6).

       In 2015 and 2017, an estimated 100,000 people attended Mumfest each year. (Id. ¶ 6;

Summers Aff. (DE 22-3) ¶ 4). During the festival, defendant New Bern’s streets, sidewalks and

public areas were densely crowded. (Stephens Aff. (DE 22-2) ¶ 6; Summers Aff. (DE 22-3) ¶ 5).

Because of the small space in which Mumfest occurs relative to the size of the crowd, defendant

New Bern has real and significant interests in maintaining public safety, crowd control, the flow

of pedestrian and vehicular traffic, and access to buildings abutting public sidewalks and

driveways. (Stephens Aff. (DE 22-2) ¶ 6; Summers Aff. (DE 22-3) ¶ 5).

       Plaintiffs are individuals acting to spread awareness of their views regarding religious,

political, and social topics. (O’Connell Decl. (DE 39) ¶¶ 3, 4; Crowley Decl. (DE 39) ¶¶ 3, 4).

Specifically, plaintiffs’ message is one of hope and salvation that Christianity offers. (O’Connell

Decl. (DE 39) ¶ 25; Crowley Decl. (DE 39) ¶ 19). Plaintiffs share their faith in various ways,

including distributing free literature, carrying portable signs or a replica of the cross of Christ’s

crucifixion, recording public events for commentary and distribution, and engaging others in

respectful, one-on-one discussions about Jesus Christ and the Christian faith. (O’Connell Decl.

(DE 39) ¶¶ 30–33; Crowley Decl. (DE 39) ¶¶ 17–20). In 2015 and 2017, plaintiffs attended

Mumfest for the purpose of preaching the Gospel to festival attendees. (See O’Connell Decl. (DE

39) ¶ 35; Crowley Decl. (DE 39) ¶ 24).

A.     The Code

       Defendant New Bern’s local ordinances set forth conditions for picketing and definitions

regarding the same, as follows:

       Sec. 66-81. – Definitions . . . .



                                                 3

          Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 3 of 28
Picket or picketing means to make a public display or demonstration of sentiment
for or against a person or cause, including protesting which may include the
distribution of leaflets or handbills, the display of signs and any oral communication
or speech, which may involve an effort to persuade or influence, including all
expressive and symbolic conduct, whether active or passive.

Sidewalk means that portion of the street right-of-way which is designated for the
use of pedestrians and may be paved or unpaved and shall include easements and
rights-of-ways.

Street means the entire width between property or right-of-way lines of every way
or place of whatever nature, when any part thereof is open to the use of the public
as a matter or right, for the purposes of vehicular traffic, including that portion that
is known as the shoulder of the roadway and the curb . . . .

Sec. 66-84 – Picketing Regulations.

a) Picketing may be conducted on public sidewalks, in any city-controlled park, or
in other city owned areas normally used or reserved for pedestrian movement,
including easements and rights-of-way, and shall not be conducted on the portion
of the public roadway used primarily for vehicular traffic.

(b) Notwithstanding subsection (a), picketing may not be conducted:

       (1) On any city-controlled park during a festival that has been permitted at
       that particular property or when that property has been otherwise reserved
       for private use . . . .

c) Picketing shall not disrupt, block, obstruct or interfere with pedestrian or
vehicular traffic . . . .

d) Written or printed placards or signs, flags, or banners carried by individuals
engaged in picketing shall be of such a size and/ or carried on the sidewalks or other
city-owned areas, as to allow safe and unobstructed passage of pedestrian or
vehicular traffic. The staff or pole on which a sign, flag, or banner may be carried
shall be made of corrugated material, plastic, or wood, and shall not exceed 40
inches in length and shall not be made of metal or metal alloy. If made of wood,
the staff or pole shall be no greater than three-fourths inch in diameter at any point.
A staff or pole must be blunt at both ends . . . .

f) Spectators of pickets shall not physically interfere with individuals engaged in
picketing. Picketers and spectators of pickets shall not speak fighting words or
threats that would tend to provoke a reasonable person to a breach of the peace.




                                           4

  Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 4 of 28
Code §§ 66-81, 66-84; (see also Blanco Aff. (DE 22-1) ¶¶ 1–3, Ex. A). In addition to defendant

New Bern’s picketing ordinance, the Code also includes a noise ordinance, which in pertinent part

provides:

       Sec. 26-66 – General prohibitions; loud, raucous and disturbing noise.

       It shall be unlawful for any person or group of persons, regardless of number,
       willfully to make, continue, or cause to be made or continued, any loud, raucous
       and disturbing noise, which term shall mean any sound which because of its volume
       level, duration, and character annoys, disturbs, injures, or endangers the comfort,
       health, peace, or safety of reasonable persons of ordinary sensibilities within the
       limits of the city. The term ‘loud, raucous and disturbing noise’ shall be limited to
       loud, raucous and disturbing noises heard upon the public streets, in any public
       park, in any school or public building or upon the grounds thereof while in use, in
       any church or hospital or upon the grounds thereof while in use, upon any parking
       lot open to members of the public as invitees or licensees, or any occupied
       residential unit which is not the source of the noise or upon the grounds thereof.

       Sec. 26-67 – Prohibited noise activities.

       The following acts are hereby declared to be public nuisances in violation of the
       above section, but the acts enumerated in this section shall not be deemed to be
       exclusive:

               (1) The use or operation of any mechanical or electrical device, apparatus,
               or instrument to amplify, intensify, or reproduce the human voice, or to
               produce, reproduce, intensify, or amplify any other sound when the sound
               from such activity is clearly audible more than 100 feet from the device,
               apparatus, or instrument . . . .

Code §§ 26-66, 26-67.

B.     Mumfest 2015

       In 2015, several of defendant New Bern’s police officers approached plaintiffs and their

group when they arrived at Mumfest and told them that they could not bring their nine-foot cross

into the festival because it was taller than 40 inches and more than three-quarter inches in diameter.

(MAH02855 at 00:00–00:32; O’Connell Dep. (DE 36-1) 18:18–25; Crowley Dep. (DE 36-2)




                                                   5

            Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 5 of 28
10:16–23; see Pl. Opp. Statement of Facts (DE 50) ¶ 9).4 Plaintiff O’Connell asked to talk to the

officer’s supervisor. (MAH02855 at 00:40–00:52; O’Connell Dep. (DE 36-1) 18:23–19:1).

Defendant Conway, who was supervisor at that time, reiterated the officers’ point, telling plaintiff

O’Connell that he could not bring the cross into the event because it was taller than 40 inches and

more than three-quarter inches in diameter.5 (Conway Dep. (DE 36-3) 74:8–18, 95:23–96:12).

Plaintiff O’Connell nonetheless attempted to enter the festival with his cross but was physically

blocked by the officers. (O’Connell Dep. (DE 36-1) 19:1–4).

         Shortly thereafter, plaintiff O’Connell stood on a step stool in the middle of the road

adjacent to barricades at the Middle and Broad Street intersection, and he used a megaphone to

preach to individuals inside Mumfest. (MAH02858 at 00:00–00:05; O’Connell Dep. (DE 36-1)

35:22–36:13; O’Connell Dep. Ex. 1 (DE 36-5); O’Connell Decl. (DE 39) ¶ 9; Pl. Opp. Statement

of Facts (DE 50) ¶ 11). Officers approached plaintiffs at the barricade and advised them multiple

times that they could not use the megaphone that amplifies sound more than 100 feet, pursuant to

defendant New Bern’s noise ordinance. (MAH02858 at 00:05–00:11, 00:45–02:11). Defendant

Conway then spoke with plaintiff Jason Crowley (“Crowley”), warning him that he could hear the

megaphone from 100 feet away and that plaintiff O’Connell would receive a citation if he did not

turn the megaphone down. (MAH02858 at 02:20–02:34, 03:24–03:52). Plaintiff Crowley asked

to see the supervisor at the festival, and defendant Conway responded that he was the supervisor

at Mumfest that day. (MAH02858 at 03:52–04:16; see Conway Dep. (DE 36-3) 44:13–45:1).




4
        All citations herein to video and audio recordings are to the time stamp in minutes and seconds (e.g., “00:00”)
appearing in the player on which the court viewed the video, VLC Media Player.
5
        At deposition, defendants conceded that applying the three-quarter inches requirement to objects that are not
wood exceeded the requirements of Code § 66-84(d). (See Conway Dep. (DE 36-3) 96:5–97:25; Lucas Dep. (DE 36-
4) 53:17–54:8). The cross was made from PVC, not wood. (See O’Connell Dep. (DE 36-1) 68:2–4).

                                                          6

            Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 6 of 28
       After plaintiffs were told to turn down the megaphone, defendant Conway instructed

plaintiffs to move because a paid performer was setting up in the intersection and plaintiffs were

interfering with the performance. (MAH02858 at 05:32–05:55; Crowley Dep. (DE 36-2) 11:8–9;

Conway Dep. (DE 36-3) 99:9–18). Plaintiff O’Connell continued to preach for several minutes.

(MAH02858 at 05:55–10:07). Defendant Conway again instructed plaintiffs to move, under threat

of arrest. (MAH02858 at 10:08–10:18). Under protest, plaintiffs moved to the sidewalk adjacent

to the intersection, where they preached for the rest of the day. (MAH02858 at 10:18–11:14; see

O’Connell Dep. (DE 36-1) 47:10–14; Crowley Dep. (DE 36-2) 11:11–15; MAH02860;

MAH02861; MAH02863; MAH02867; MAH02870).

       Shortly after moving, defendant Conway instructed two firefighters to park their utility

vehicle between plaintiffs and the festival attendees gathered in the in intersection, and defendant

Conway directed them to place the cart in reverse so it would make a beeping sound. (MAH02858

at 11:15–12:16; Crowley Dep. (DE 36-2) 12:2–7; see Conway Dep. (DE 36-3) 102:22–103:15;

O’Connell Decl. (DE 39) ¶ 10; Crowley Decl. (DE 36-2) ¶ 9). Plaintiff Crowley and his associates

asked defendant Conway to instruct the firefighters to turn the buzzer off, but defendant Conway

refused, saying that it was not his cart and he could not make them turn it off. (MAH02858 at

12:17–12:51). Later in the day, defendant Conway returned with another utility cart he was

driving, positioned it between plaintiffs and festivalgoers, and placed it in reverse to create a

beeping noise. (See Crowley Dep. (DE 36-2) 12:7–8; O’Connell Decl. (DE 39) ¶ 10; Crowley

Decl. (DE 36-2) ¶ 9).

       At several other points during the day, plaintiffs and their associates entered the festival

area to preach and distribute literature. (See, e.g., MAH02862; MAH02867; 151010_001 at

1:23:09–1:24:27; Crowley Dep. (DE 36-2) 11:15–24). However, defendant Conway, relying on



                                                 7

          Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 7 of 28
Mumfest rules promulgated by the festival organizer, told plaintiff Crowley he was not allowed to

distribute literature in the festival area. (See O’Connell Dep. (DE 36-1) 106:14–20; Crowley Dep.

(DE 36-2) 11:11–24, 21:21–23, 26:20–27:25, 38:7–8, 42:8–19; Conway Dep. (DE 36-3) 56:15–

25, 59:25–60:16). Another officer told plaintiffs’ group that they were not allowed to stand in the

middle of the festival, and instructed Job Crowley, plaintiff Crowley’s brother, to move off to the

side of the road. (See 151010_001 at 1:25:00–1:25:27). In total, plaintiffs and their group were

in New Bern for Mumfest 2015 for several hours. (See O’Connell Dep. (DE 36-1) 18:3–5).

C.     Mumfest 2017

       Plaintiff O’Connell attempted to attend Mumfest to preach the gospel inside the event.

(O’Connell Dep. (DE 36-1) 63:24–25). Plaintiff O’Connell entered the festival at the traffic circle

and preached for about two or three hours. (O’Connell Dep. (DE 36-1) 64:1–3, 65:8–67:6, 69:2–

5; O’Connell Dep. Ex. 1 (DE 36-5)). After about the first hour and a half, he was approached by

officer Wilson, who told him that he needed to take the cross out of the festival area and keep

moving. (O’Connell Dep. (DE 36–1) 64:4–9, 70:16–22). After plaintiff O’Connell requested to

speak to Wilson’s supervisor, Sergeant Sneeden arrived. (O’Connell Dep. (DE 36-1) 64:10–

64:16). Sneeden agreed that plaintiff O’Connell did not need to take the cross out of the festival,

but it had to be disassembled. (O’Connell Dep. (DE 36-1) 65:3–7). The cross is approximately

30 inches when disassembled, though it is not part of plaintiff O’Connell’s message when

disassembled. (O’Connell Dep. (DE 36-1) 126:3–20). Plaintiff O’Connell kept his cross collapsed

during the entire time he preached in order to avoid arrest. (O’Connell Dep. (DE 36-1) 68:1–16,

70:4–12).




                                                8

            Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 8 of 28
       In both 2015 and 2017, other individuals were allowed to carry five-foot-tall “windmills”

on the sidewalks and streets in and around the Mumfest festival areas, during the Mumfest festival.

(O’Connell Decl. (DE 39) ¶ 12; Crowley Decl (DE 39) ¶ 11).

D.     Planned Future Activities

       Plaintiffs have concrete plans on upcoming days from present to December 2022 to go to

defendant New Bern’s public spaces during festivals and other events to share their religious

message with the public. (O’Connell Decl. (DE 39) ¶ 33; Crowley Decl. (DE 39) ¶ 22).

       Additional facts pertinent to the instant motions will be discussed below.

                                     COURT’S DISCUSSION

A.     Standard of Review

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The party seeking summary judgment “bears the initial responsibility of informing

the district court of the basis for its motion, and identifying those portions of [the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986).

       Once the moving party has met its burden, the non-moving party must then “come forward

with specific facts showing that there is a genuine issue for trial.” Matsushita Elec. Indus. Co. Ltd.

v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986) (internal quotation omitted). Only disputes

between the parties over facts that might affect the outcome of the case properly preclude the entry

of summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986) (holding

that a factual dispute is “material” only if it might affect the outcome of the suit and “genuine”




                                                  9

          Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 9 of 28
only if there is sufficient evidence for a reasonable jury to return a verdict for the non-moving

party).

          “[A]t the summary judgment stage the [court’s] function is not [itself] to weigh the

evidence and determine the truth of the matter but to determine whether there is a genuine issue

for trial.” Id. at 249. In determining whether there is a genuine issue for trial, “evidence of the

non-movant is to be believed, and all justifiable inferences are to be drawn in [non-movant’s]

favor.” Id. at 255; see United States v. Diebold, Inc., 369 U.S. 654, 655 (1962) (“On summary

judgment the inferences to be drawn from the underlying facts contained in [affidavits, attached

exhibits, and depositions] must be viewed in the light most favorable to the party opposing the

motion.”).

          Nevertheless, “permissible inferences must still be within the range of reasonable

probability, . . . and it is the duty of the court to withdraw the case from the [factfinder] when the

necessary inference is so tenuous that it rests merely upon speculation and conjecture.” Lovelace

v. Sherwin-Williams Co., 681 F.2d 230, 241 (4th Cir. 1982) (quotations omitted). Thus, judgment

as a matter of law is warranted where “the verdict in favor of the non-moving party would

necessarily be based on speculation and conjecture.” Myrick v. Prime Ins. Syndicate, Inc., 395

F.3d 485, 489 (4th Cir. 2005). By contrast, when “the evidence as a whole is susceptible of more

than one reasonable inference, a [triable] issue is created,” and judgment as a matter of law should

be denied. Id. at 489–90.

B.        Standing

          The United States Constitution extends the subject matter jurisdiction of the federal

judiciary to “cases” or “controversies.” U.S. Const. art. III, § 2, cl. 1. “Standing to sue is a doctrine

rooted in the traditional understanding of a case or controversy.” Spokeo, Inc. v. Robins, 136 S.



                                                   10

           Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 10 of 28
Ct. 1540, 1547 (2016).      The United States Supreme Court has explained, “the irreducible

constitutional minimum of standing contains three elements.” Lujan v. Defenders of Wildlife, 504

U.S. 555, 560 (1992). To have standing, a plaintiff must show 1) an “injury in fact,” meaning an

injury that is “concrete and particularized” and “actual or imminent;” 2) a “causal connection

between the injury and the conduct complained of,” meaning that the injury is “fairly traceable”

to the defendant’s actions; and 3) a likelihood that the injury “will be redressed by a favorable

decision.” Id. at 560–61. Lack of standing is a deficiency that places litigation outside the court’s

subject matter jurisdiction. See S. Walk at Broadlands Homeowner’s Ass’n, Inc. v. OpenBand at

Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013).

       Key to the standing inquiry in this case is that “[a]lthough there is broad latitude given

facial challenges in the First Amendment context, a plaintiff must establish that he has standing to

challenge each provision of an ordinance by showing that he was injured by application of those

provisions.” Covenant Media Of SC, LLC v. City Of N. Charleston, 493 F.3d 421, 429–30 (4th

Cir. 2007) (citations omitted) (emphasis added). Thus, a finding that a plaintiff has standing to

bring suit challenging one provision of an ordinance “does not provide it a passport to explore the

constitutionality of every provision . . . .” Id. at 429. A plaintiff may allege standing for imminent

injury by showing they will engage in conduct at least arguably protected by their constitutional

rights but also proscribed by the challenged law, and that there is a “credible threat” of the law

being enforced against them when they do so. Susan B. Anthony List v. Driehaus, 573 U.S. 149,

159 (2014) (citing Babbitt v. Farm Workers, 442 U.S. 289, 298 (1979)); Abbott v. Pastides, 900

F.3d 160, 176 (4th Cir. 2018); Kenny v. Wilson, 885 F.3d 280, 288 (4th Cir. 2018).

       Here, plaintiffs generally demonstrate injuries in fact that give rise to a justiciable case or

controversy. The undisputed facts include that law enforcement prohibited plaintiffs from bringing



                                                 11

         Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 11 of 28
a cross onto public streets, prevented plaintiffs from using a megaphone, ordered plaintiffs to move

from where they were preaching, and placed a cart emitting a beeping noise in front of plaintiffs.

(See, e.g., MAH02855, MAH02858). Defendants expressly relied upon §§ 26-67 and 66-84(d) to

forbid plaintiffs’ activities. (MAH02855 at 00:00–00:32; MAH02858 at 00:05–00:11, 00:45–

02:11, 02:20–02:34, 03:24–03:52; Conway Dep. (DE 36-3) 95:23–96:12). They applied § 66-

84(a) and festival rules to remove plaintiffs from the roadway. (See Conway Dep. (DE 36-3)

56:15–59:1; Lucas Dep. (DE 36-4) 41:16–43:17). Despite defendants’ argument to the contrary,

plaintiffs have standing to assert most of their claims in the instant case.

       The one provision that plaintiffs do not have standing to challenge is § 66-84(b). As noted

above, the Code provides that “[p]icketing may be conducted . . . in any city-controlled park.”

Code § 66-84(a). “Notwithstanding subsection (a), picketing may not be conducted: 1) On any

city-controlled park during a festival that has been permitted at that particular property or when

that property has been otherwise reserved for private use.” Id. § 66-84(b). Plaintiffs generally

testify that they were not allowed to enter the festival area at Mumfest to preach or to distribute

literature. (O’Connell Dep. (DE 36-1) 106:14–20; Crowley Dep. (DE 36-2) 11:11–24, 21:21–23,

26:20–27:25, 38:7–8, 42:8–19). However, the transactions or occurrences in the instant case took

place on the streets and sidewalks of New Bern, rather than a city park. (See O’Connell Dep. (DE

36-1) 18:20–20:19, 23:4–25:15, 26:18–25, 56:1–57:5, 65:8–67:6; O’Connell Dep. Ex. 1 (DE 36-

5); Crowley Dep. (DE 36-2) 11:11–24, 12:9–13:3, 13:18–14:2).

       Plaintiffs have previously asserted that, based on their experiences at Mumfest in 2015

and 2017, they expect defendants to enforce § 66-84(b). Where the record does not disclose that

any of plaintiffs’ activities involved exercise of constitutional rights at a city park, plaintiffs

fail to show a credible threat of enforcement of § 66-84(b). See, e.g., Steffel v. Thompson, 415

U.S. 452,
                                                  12

         Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 12 of 28
459 (1974) (finding a credible threat of enforcement where plaintiff had twice been warned to stop

handbilling at a shopping center and admonished that if he disobeyed the officer’s warning to stop

he likely would be prosecuted). Where the court lacks subject matter jurisdiction over plaintiffs’

claims pertaining to § 66-84(b), those claims are dismissed without prejudice. Fed. R. Civ. P.

12(h)(3).

C.     Freedom of Speech

       “Congress shall make no law . . . abridging the freedom of speech.” U.S. Const. amend. I.

“The freedom of speech and of the press, which are secured by the First Amendment against

abridgment by the United States, are among the fundamental personal rights and liberties which

are secured to all persons by the Fourteenth Amendment against abridgment by a state.” Thornhill

v. State of Alabama, 310 U.S. 88, 95 (1940). “It is important to note that while it is the Fourteenth

Amendment which bears directly upon the State it is the more specific limiting principles of the

First Amendment that finally govern this case.” W. Virginia State Bd. of Educ. v. Barnette, 319

U.S. 624, 639 (1943).

       The court’s inquiry into a freedom of speech claim proceeds in three steps: 1) the court

determines if the activity is speech protected by the First Amendment, 2) the court identifies the

forum at issue in the instant case, and 3) the court determines whether the justifications for

exclusion from the relevant forum satisfy the requisite standard. Cornelius v. NAACP Legal Def.

& Educ. Fund, Inc., 473 U.S. 788, 797 (1985).

       The court readily disposes of the first two parts of its inquiry. “There is no doubt that as a

general matter peaceful picketing and leafletting are expressive activities involving ‘speech’

protected by the First Amendment.” United States v. Grace, 461 U.S. 171, 176 (1983). Plaintiffs’

activities fall within the category of protected speech. See Code § 66-81; (O’Connell Decl. (DE



                                                 13

            Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 13 of 28
39) ¶¶ 3, 4, 25, 30–33; Crowley Decl. (DE 39) ¶¶ 3, 4, 17–20). In addition, “all public streets are

held in the public trust and are properly considered traditional public fora.” Frisby v. Schultz, 487

U.S. 474, 481 (1988); Hague v. Comm. for Indus. Org., 307 U.S. 496, 515–16 (1939). The

transactions or occurrences in the instant case all occurred on the streets and sidewalks of New

Bern. (See O’Connell Dep. (DE 36-1) 18:20–20:19, 23:4–25:15, 26:18–25, 56:1–57:5, 65:8–67:6;

O’Connell Dep. Ex. 1 (DE 36-5); Crowley Dep. (DE 36-2) 11:11–24, 12:9–13:3, 13:18–14:2); see

also Code § 66-84(a). Therefore, the restrictions on plaintiffs’ protected speech were applied in a

traditional public forum.

       The government may impose restrictions on the time, place, and manner of speech

protected by the First Amendment, provided that those restrictions “[1] are justified without

reference to the content of the regulated speech, [2] that they are narrowly tailored to serve a

significant governmental interest, and [3] that they leave open ample alternative channels for

communication of the information.” Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989)

(quoting Clark v. Cmty. for Creative Non-Violence, 468 U.S. 288, 293 (1984)). The pertinent

issue with respect to content neutrality is whether the city has regulated speech “because of

disagreement with the message it contains.” Hill v. Colorado, 530 U.S. 703, 719 (2000) (citations

omitted).

       “[T]he existence of a governmental interest may be established by reference to case law.”

Reynolds v. Middleton, 779 F.3d 222, 228 (4th Cir. 2015). As recognized by the United States

Supreme Court, defendants’ interests in “ensuring public safety and order” and “promoting the

free flow of traffic and sidewalks” are legitimate, significant governmental interests. McCullen v.

Coakley, 573 U.S. 464, 486–87 (2014); see also Heffron v. Int’l Soc. for Krishna Consciousness,

Inc., 452 U.S. 640, 651 (1981) (“The flow of the crowd and demands of safety are more pressing



                                                 14

            Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 14 of 28
in the context of the Fair.”). Defendants also have a significant interest in regulating loud and

raucous noises. City of Cincinnati v. Discovery Network, Inc., 507 U.S. 410, 428 (1993); Kovacs

v. Cooper, 336 U.S. 77, 87–89 (1949) (Reed, J.).

        “That the Government’s asserted interests are important in the abstract does not mean,

however, that the [challenged action] will in fact advance those interests.” Turner Broad. Sys.,

Inc. v. F.C.C., 512 U.S. 622, 664 (1994). A content-neutral regulation is narrowly tailored if it

does not “burden substantially more speech than is necessary to further the government’s

legitimate interests.” McCullen, 134 S. Ct. at 2535. The Code’s regulations on picketing “need

not be the least restrictive or least intrusive means” of serving the city’s legitimate governmental

interests. Ward, 491 U.S. at 798. Although defendants need not “present a panoply of empirical

evidence in order to satisfy this standard, [they] must nonetheless make some evidentiary showing

that the recited harms are real, not merely conjectural, and that the [challenged regulation]

alleviates these harms in a direct and material way.” Reynolds, 779 F.3d at 227–28 (emphasis in

original).

        Finally, a valid time, place, and manner restriction leaves open “ample alternative channels

for communication” when other times, places, or manners of communication allow the “ability to

communicate effectively” and allow “the more general dissemination of a message.” Frisby, 487

U.S. at 483; Members of City Council of City of Los Angeles v. Taxpayers for Vincent, 466 U.S.

789, 812 (1984); see also City of Renton v. Playtime Theatres, Inc., 475 U.S. 41, 54 (1986).

        1.       As-Applied Claims

        Plaintiffs’ as applied claims involve four distinct challenges: 1) plaintiff O’Connell being

restricted from bringing his cross into Mumfest or expanding the cross, 2) plaintiffs being

prohibiting from using a megaphone, 3) plaintiff Crowley being told he could not distribute



                                                15

             Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 15 of 28
literature inside Mumfest, and 4) plaintiffs being ordered from the roadway and having a cart

placed in front of them with a beeping noise emanating from the cart.

       Turning first to plaintiff O’Connell being prohibited from bringing his cross into Mumfest

or expanding his cross, application of the prohibition on picketers bringing items over 40 inches

tall into the festival was content neutral. (See MAH02855 at 00:00–00:32; Conway Dep. (DE 36-

3) 95:23–96:12). Like Heffron, application of § 66-84(d) during Mumfest, with 100,000 attendees

travelling around defendant New Bern’s streets during the festival, serves significant public

interests in managing traffic flow and public safety. 452 U.S. at 651; Green v. City Of Raleigh,

523 F.3d 293, 301 (4th Cir. 2008); Code § 66-84(c), (d); (see Stephens Aff. (DE 22-2) ¶ 6;

Summers Aff. (DE 22-3) ¶¶ 4, 5). The ordinance is narrowly tailored based on a specific height

requirement of 40 inches, as well as other conditions not in issue for plaintiff O’Connell’s cross.

Code § 66-84(d); (MAH02855 at 00:00–00:32; Conway Dep. (DE 36-3) 95:23–96:12; see

O’Connell Dep. (DE 36-1) 126:3–7; Lucas Dep. (DE 36-4) 53:10–13). Finally, plaintiff O’Connell

had ample alternative channels of communication to disseminate his religious message.

Specifically, he could have carried a cross into the festival to aid in disseminating his message if

the cross was no more than 40 inches tall, or that he could display the nine-foot cross on the public

sidewalks and streets outside the festival area. Code § 66-84(d); (Conway Dep. (DE 36-1) 95:23–

96:2; Conway Decl. (DE 22-4) ¶ 13).

       Plaintiff O’Connell argues that the government fails to demonstrate that prohibiting his

nine-foot cross was content neutral or served significant government interests in public safety and

traffic flow, because festival attendees could carry five-foot-tall “windmills” in the festival.

(O’Connell Decl. (DE 39) ¶ 12; Crowley Decl. (DE 39) ¶ 11). Plaintiffs’ testimony does not raise

a meaningful comparison, where plaintiffs fail to come forward with facts showing the festival



                                                 16

         Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 16 of 28
attendees carrying windmills were subject to defendant New Bern’s picketing ordinance or were

engaging in expressive activity.       See Code §§ 66-81, 66-84(d).     Plaintiffs also argue that

application of the ordinance is not narrowly tailored, because it only applies a height requirement.

(Pl. Resp. (DE 49) at 6). This is an incorrect statement of law, where the applicable ordinance sets

forth restrictions based on material, height, diameter (for wooden objects), and bluntness. Code §

66-84(d). As noted above, defendant New Bern’s restriction on picketers’ staves and poles “need

not be the least restrictive or least intrusive means” of serving defendant New Bern’s legitimate

governmental interests. Ward, 491 U.S. at 798. Thus, defendants’ application of § 66-84(d) to

plaintiff O’Connell’s cross for failure to comply with the ordinance’s length requirement is a valid

time, place, and manner restriction.

       Second, plaintiffs’ claim that defendants violated plaintiffs’ rights by not allowing them to

use a megaphone to preach. The restriction of sound amplification devices under § 26-67 is content

neutral, where application of the ordinance did not depend on the fact that plaintiffs were using

the megaphone to project a religious message to festivalgoers. See Code §§ 26-66, 26-67. In the

instant case, application of the ordinance advances a significant government interest in restricting

loud and raucous noises. Code § 26-66; see Ward, 491 U.S. at 803; City of Cincinnati, 507 U.S.

at 428. The ordinance furthered this interest in a narrowly tailored manner by setting a 100-foot

noise limitation for sound amplification devices. (MAH02858 at 00:05–00:28, 00:45–02:11, 2:20–

02:34, 03:24–03:52).       Finally, plaintiffs were allowed ample alternative channels of

communication. They were not prohibited from using the megaphone at a lower volume, and they

were free to preach using their voices without amplification. (MAH02858 at 02:20–02:28;

Conway Dep. (DE 36-3) 79:12–80:20). Plaintiffs argue that defendants have not identified a

significant government interest to which the noise ordinance applies, and that the noise ordinance



                                                17

         Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 17 of 28
is not narrowly tailored. (Pl. Resp. (DE 49) at 6–7). For the reasons noted above, this argument

is without merit. Thus, application of the noise ordinance to plaintiffs’ use of a megaphone did

not impermissibly restrict plaintiffs’ religious message to Mumfest attendees in violation of the

First Amendment.

       Third, plaintiff Crowley claims defendants violated his constitutional rights by telling him

not to distribute literature inside the festival area in 2015. It is undisputed that defendant Conway

told plaintiff Crowley that he could not distribute literature, and if he did so, he could be asked to

leave and then arrested for trespass under festival rules. (See O’Connell Dep. (DE 36-1) 106:14–

20; Crowley Dep. (DE 36-2) 11:11–24, 21:21–23, 26:20–27:25, 38:7–8, 42:8–19; Conway Dep.

(DE 36-3) 56:15–25, 59:25–60:16; 151010_001 at 1:28:00–1:28:54).                In the instant case,

application of rule prohibiting literature distribution except on the sidewalk or at a vendor booth

is content neutral. (See 151010_001 at 1:28:00–1:28:54; Conway Dep. (DE 36-1) 84:16–85:12).

The rule is narrowly tailored to serve a significant government interest in controlling the flow of

traffic on defendant New Bern’s streets, considering Mumfest’s large number of attendees. (See

Stephens Aff. (DE 22-2) ¶ 6; Summers Aff. (DE 22-3) ¶ 5); see Heffron, 452 U.S. at 649–50; Code

§ 66-84(a). Moreover, plaintiff Crowley had ample alternative channels of communication, where

he was able to converse with festival attendees, distribute literature to attendees on the public

sidewalks adjoining Mumfest, and could have rented a booth at Mumfest to distribute literature

but did not to do so. (151010_001 at 1:23:10–1:24:26, 1:32:49–1:33:20; Crowley Dep. (DE 36-2)

48:4–7; see O’Connell Decl. (DE 39) ¶ 11; Crowley Decl. (DE 39) ¶ 10).

       Plaintiff Crowley argues that his efforts to distribute literature are not analogous to Heffron.

The court rejects plaintiff Crowley’s argument. In Heffron, the Supreme Court considered whether

a state fair rule prohibiting sale or distribution of printed or written material except from fixed



                                                 18

         Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 18 of 28
locations at vendor booths was an impermissible time, place, and manner restriction. 452 U.S. at

643–44. The Court held that limiting distribution of literature at the state fair except at fixed

locations was a valid restriction. Id. at 648–55. Plaintiff Crowley argues that the festival rule in

the instant case vests officers with “unbridled discretion,” citing Heffron’s discussion of booth

allocation. Heffron, 452 U.S. at 649; see Thomas v. Chicago Park Dist., 534 U.S. 316, 323 (2002).

However, plaintiff Crowley never sought to use a vendor booth, and he does not present any

evidence that booths are arbitrarily allocated at Mumfest. (Crowley Dep. (DE 36-2) 48:4–7). In

addition, the festival rule is not so vague as to vest unbridled discretion in defendants. According

to the festival organizer, literature distribution was prohibited in the vendor booth area if the person

seeking to distribute literature is not stationed at a booth. (See 151010_001 at 1:28:00–1:28:54;

Conway Dep. (DE 36-1) 84:16–85:12).

       Plaintiff Crowley also argues that the festival rule did not leave ample alternative channels

of communication. In Heffron, the religious speakers were able to “mingle with the crowd and

orally propagate their views,” “arrange for a booth and distribute . . . literature,” or distribute

literature anywhere outside the fairgrounds.       452 U.S. at 654–55. Plaintiff Crowley argues,

without support from the record, that he was “banned” from orally propagating his views by

preaching at Mumfest. The only evidence in the record is plaintiff Crowley’s brother Job Crowley

was asked to step to the side of the road to preach, as opposed to the middle of the road, at Mumfest.

(See Crowley Dep. (DE 36-2) 11:11–25, 23:16–24, 35:19–20, 37:20–38:19, 42:17–24;

151010_001 at 1:25:00–1:25:27; Mumfest at 1:33:19–1:33:36). Accordingly, the Mumfest anti-

solicitation rule did not violate plaintiff Crowley’s First Amendment rights.

       Finally, plaintiffs challenge defendant Conway’s decision to remove them from the

roadway, and his decision to place a beeping cart in front of plaintiffs on two different occasions



                                                  19

          Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 19 of 28
in 2015. Defendant Conway applied § 66-84(a) by telling plaintiff O’Connell “you are now on a

city property, you are on a city road, and you are not allowed to be in a road.” (MAH02858 at

10:17–10:26; see also Lucas Dep. (DE 36-4) 56:12–57:19). After plaintiffs complied with

defendant Conway’s order to move under protest, defendant Conway instructed two firefighters to

park their utility vehicle between plaintiffs and the festival attendees, such that it would make a

beeping sound. (MAH02858 at 11:15–12:16; Crowley Dep. (DE 36-2) 12:2–7; see Conway Dep.

(DE 36-3) 102:22–103:15; O’Connell Decl. (DE 39) ¶ 10; Crowley Decl. (DE 36-2) ¶ 9).

Defendant Conway returned later during 2015 and again placed a beeping utility cart between

plaintiffs and festival attendees. (Conway Dep. (DE 36-3) 105:6–12).

         Defendant Conway testified that he applied § 66-84(a) to plaintiffs and placed a beeping

cart in between plaintiffs and festival attendees because people were “getting aggravated” and

“becoming aggressive” towards plaintiffs’ group.6 (See Conway Dep. (DE 36-3) 99:13–101:7,

105:6–12). Defendant Conway testified that individuals waived a rainbow flag in plaintiff

O’Connell’s face and yelled at him. (Conway Dep. (DE 36-3) 106:13–21, 108:2–16, 111:16–21).

In the past, individuals threw Mountain Dew bottles at plaintiff O’Connell, threatened plaintiff

O’Connell with violence, and assaulted the police officers guarding plaintiff O’Connell. (See

O’Connell (DE 36-1) 129:17–23; Conway Dep. (DE 36-3) 105:22–24, 110:6–20).

         Because “[l]isteners’ reaction to speech is not a content-neutral basis for regulation,” the

court applies strict scrutiny to defendant Conway’s decision to order plaintiffs to the sidewalk and

place a beeping cart between them and festival attendees in 2015. Forsyth Cty., Ga. v. Nationalist

Movement, 505 U.S. 123, 134 (1992). When state action restricts constitutionally protected speech


6
          The court observes that, when plaintiffs’ group asked defendant Conway to order the firefighters to move the
cart, defendant Conway indicated he did not have the authority to make the firefighters move, even though he later
testified that he directed the firefighters to park there in the first place. (MAH02858 at 12:17–12:51; Conway Dep.
(DE 36-3) 103:1–15).

                                                         20

           Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 20 of 28
based on content, “the state action may be sustained only if the government can show that the

regulation is a precisely drawn means of serving a compelling state interest.” Consol. Edison Co.

of New York v. Pub. Serv. Comm’n of New York, 447 U.S. 530, 540 (1980). “[C]onstitutional

rights may not be denied simply because of hostility to their assertion or exercise.” Watson v. City

of Memphis, 373 U.S. 526, 535 (1963); Terminiello v. City of Chicago, 337 U.S. 1, 5 (1949).

However, “[w]hen clear and present danger of riot, disorder, interference with traffic upon the

public streets, or other immediate threat to public safety, peace, or order, appears, the power of the

state to prevent or punish is obvious.” Cantwell v. State of Connecticut, 310 U.S. 296, 308 (1940);

see Terminiello, 337 U.S. at 4.

       The evidence is susceptible of more than one reasonable inference as to whether defendant

Conway’s actions were narrowly tailored to respond to a compelling state interest. Defendant

Conway repeatedly testifies that although no violence or threats of violence had yet occurred at

Mumfest, he anticipated violence based on the reactions of the crowd to plaintiffs’ speech, as well

as prior encounters between plaintiffs and Mumfest attendees. (See Conway Dep. (DE 36-1)

101:2–102:7, 106:7–21, 110:6–20, 114:1–24, 117:12–17). However, the footage of defendant

Conway calling over the utility cart to separate plaintiffs from the crowd does not readily disclose

any acts portending violence by festival attendees. (MAH02858 at 11:15–12:16). Other video

footage demonstrates provides the basis for an inference that, even where festival attendees

challenged plaintiffs, challenges did not result in altercations.          (See, e.g., MAH02863;

MAH02867). Plaintiff Crowley also testifies that in 2015 there was no threat of violence.

(Crowley Dep. (DE 36-2) 53:2–4). As such, there is a genuine issue of material fact regarding




                                                 21

         Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 21 of 28
whether defendant Conway’s actions appropriately redressed a threat to public safety caused by

spectators reacting to plaintiffs’ preaching.7

         In sum, the court dismisses plaintiffs’ as applied claims based on plaintiff O’Connell

carrying a nine-foot-tall cross, plaintiffs’ use of a megaphone, and plaintiff Crowley being

prohibited from distributing literature in the vendor area at the festival. Plaintiffs’ claim that their

First Amendment rights were infringed by defendant Conway moving them from the barricaded

roadway to the sidewalk and placing a beeping utility cart in front of them will be allowed to

proceed to trial.

         2.       Overbreadth

         Plaintiffs specifically challenge two provisions of defendant New Bern’s picketing

ordinance: § 66-84(a) and (d). Plaintiffs contend that each of these statutes is overbroad and vague.

         Generally, to challenge the facial validity of a statute, “the challenger must establish that

no set of circumstances exists under which the Act would be valid.” United States v. Salerno, 481

U.S. 739, 745 (1987). “The First Amendment doctrine of overbreadth is an exception to [the]

normal rule regarding the standards for facial challenges.” Virginia v. Hicks, 539 U.S. 113, 118

(2003). Under the doctrine,

         an individual whose own speech or conduct may be prohibited is permitted to
         challenge a statute on its face ‘because it also threatens others not before the court—
         those who desire to engage in legally protected expression but who may refrain
         from doing so rather than risk prosecution or undertake to have the law declared
         partially invalid.’




7
          For the same reasons that the court submits to the jury the question of whether defendant Conway’s action
violates a constitutional right, it reserves ruling on whether defendant Conway’s conduct violates a clearly established
constitutional right. See Willingham v. Crooke, 412 F.3d 553, 560 (4th Cir. 2005) (“[T]o the extent that a dispute of
material fact precludes a conclusive ruling on qualified immunity at the summary judgment stage, the district court
should submit factual questions to the jury and reserve for itself the legal question of whether the defendant is entitled
to qualified immunity on the facts found by the jury.”).


                                                           22

              Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 22 of 28
Bd. of Airport Comm’rs of City of Los Angeles v. Jews for Jesus, Inc., 482 U.S. 569, 574 (1987)

(quoting Brockett v. Spokane Arcades, Inc., 472 U.S. 491, 503 (1985)).

       The overbreadth doctrine balances the social costs of overbroad laws chilling

constitutionally protected speech against the state’s ability to regulate constitutionally unprotected

conduct. Hicks, 539 U.S. at 119–20. Because invalidating a statute for overbreadth is “strong

medicine” that is not “casually employed,” “there must be a realistic danger that the statute itself

will significantly compromise recognized First Amendment protections of parties not before the

Court for it to be facially challenged on overbreadth grounds.” Los Angeles Police Dept. v. United

Reporting Publishing Corp., 528 U.S. 32, 39 (1999); City Council of Los Angeles v. Taxpayers

for Vincent, 466 U.S. 789, 801 (1984). “Only a statute that is substantially overbroad may be

invalidated on its face.” City of Houston, Tex. v. Hill, 482 U.S. 451, 458 (1987).

       “The first step in overbreadth analysis is to construe the challenged statute; it is impossible

to determine whether a statute reaches too far without first knowing what the statute covers.”

United States v. Williams, 553 U.S. 285, 293 (2008). The second step in the overbreadth analysis

is to determine “whether the statute, as we have construed it, [restricts] a substantial amount of

protected expressive activity.” Id. at 297. Whether a restriction is “substantial” must be “judged

in relation to the statute’s plainly legitimate sweep.” Broadrick v. Oklahoma, 413 U.S. 601, 615

(1973). Finally, the court must evaluate the ordinance to determine if “a limiting construction or

partial invalidation so narrows it as to remove the seeming threat or deterrence to constitutionally

protected expression.” Id. at 613.

       The court only considers overbreadth if it determines that a challenged law is valid as

applied in the instant case. Bd. of Trustees of State Univ. of New York v. Fox, 492 U.S. 469, 484–

85 (1989). Where the court leaves for trial the issue of whether § 66-84(a) was unconstitutionally



                                                 23

         Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 23 of 28
applied to plaintiffs, it does not reach plaintiffs’ overbreadth challenge to § 66-84(a) until it

resolves plaintiffs’ as applied challenge to application of § 66-84(a). See id. Plaintiffs may renew

their overbreadth challenge to § 66-84(a) with a motion for judgment as a matter of law. Fed. R.

Civ. P. 50.

       Turning to § 66-84(d), the ordinance is content neutral, as it does not address the specific

message invoked by the signs, flags, or banners carried on staves or poles. The stated purpose of

§ 66-84(d) is “to allow safe and unobstructed passage of pedestrian or vehicular traffic” on

sidewalks or other city-owned areas. Id. These purposes are recognized as substantial government

interests. See McCullen v. Coakley, 573 U.S. 464, 486 (2014). Moreover, the ordinance narrowly

tailors the restriction by providing that a staff or pole used to support a sign, flag, or banner

       shall be made of corrugated material, plastic, or wood, and shall not exceed 40
       inches in length and shall not be made of metal or metal alloy. If made of wood,
       the staff or pole shall be no greater than three-fourths inch in diameter at any point.
       A staff or pole must be blunt at both ends.

Code § 66-84(d). Finally, the ordinance leaves ample alternative channels of communication,

where it merely places conditions on use of staves or poles used to generally disseminate a

picketer’s message but does not exclude use of poles or staves within the specified guidelines, or

any other means by which a picketer might communicate his or her message.

       Plaintiffs argue that § 66-84(d) vests officers with “unbridled discretion.” See Thomas v.

Chicago Park Dist., 534 U.S. 316, 323 (2002). On its face, the applicable ordinance sets forth

restrictions for staves and poles based on material, high, diameter (for wooden objects), and

bluntness. Code § 66-84(d). In sum, § 66-84(d) does not restrict a substantial amount of expressive

activity, judged in relation to the picketing activities encompassed by its plainly legitimate sweep.

Thus, the court grants defendants’ motion for summary judgment as to plaintiffs’ facial challenge

of § 66-84(d).


                                                  24

         Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 24 of 28
D.      Free Exercise of Religion

        “Congress shall make no law respecting an establishment of religion, or prohibiting the

free exercise thereof.” U.S. Const. amend. I. “The Fourteenth Amendment has rendered the

legislatures of the states as incompetent as Congress to enact such laws.” Cantwell, 310 U.S. at

303. “[T]he protections of the Free Exercise Clause pertain if the law at issue discriminates against

some or all religious beliefs or regulates or prohibits conduct because it is undertaken for religious

reasons.” Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 532 (1993).

In such instances, state action is constitutionally valid only if it is narrowly tailored to achieve a

compelling state interest. Id. at 546. However, “the Free Exercise Clause does not inhibit

enforcement of otherwise valid regulations of general application that incidentally burden religious

conduct.”8 Christian Legal Soc. Chapter of the Univ. of California, Hastings Coll. of the Law v.

Martinez, 561 U.S. 661, 697 n.27 (2010) (citing Employment Div., Dept. of Human Resources of

Ore. v. Smith, 494 U.S. 872, 878–82 (1990)).

        For the reasons set forth above in the court’s discussion of plaintiffs’ right to free speech,

the court determines that almost all of plaintiffs’ claims concern neutral regulations of general

applicability that incidentally burden plaintiffs’ religious conduct. The only exception is defendant

Conway’s decision to move plaintiffs from Middle Street to the sidewalk and to place a beeping

cart in front of plaintiffs while preaching. As discussed above, these actions were taken due to the

crowd’s response to plaintiffs’ religious message. Therefore, they are subject to strict scrutiny. At




8
         Congress responded to the Smith decision by enacting the Religious Freedom Restoration Act of 1993
(“RFRA”), 42 U.S.C. § 2000bb et seq. Holt v. Hobbs, 574 U.S. 352, 356 (2015). RFRA places limits on the
government’s ability to substantially burden exercise of religion “even if the burden results from a rule of general
applicability.” 42 U.S.C. § 2000bb–1. However, RFRA applies only to federal law. 42 U.S.C. § 2000bb-3; see also
City of Boerne v. Flores, 521 U.S. 507, 536 (1997) (holding prior application of RFRA to state law exceeded
Congress’s enforcement powers under the Fourteenth Amendment).

                                                        25

           Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 25 of 28
trial, defendants have the burden of showing that defendant Conway’s actions were narrowly

tailored to not burden plaintiffs’ religion.

E.         Supervision and Training

           Municipalities may be held liable under § 1983 “when execution of a government’s policy

or custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to

represent official policy, inflicts the injury” complained of by plaintiff. Monell v. Dep’t of Soc.

Servs. of City of New York, 436 U.S. 658, 694 (1978). “‘[A] municipality cannot be held liable’

solely for the acts of others, e.g., ‘solely because it employs a tortfeasor.’” Los Angeles Cty., Cal.

v. Humphries, 562 U.S. 29, 36 (2010) (quoting Monell, 436 U.S. at 691).

           “[T]he inadequacy of police training may serve as the basis for § 1983 liability only where

the failure to train amounts to deliberate indifference to the rights of persons with whom the police

come into contact.” City of Canton, Ohio v. Harris, 489 U.S. 378, 388 (1989). “‘[D]eliberate

indifference’ is a stringent standard of fault, requiring proof that a municipal actor disregarded a

known or obvious consequence of his action.” Bd. of Cty. Comm’rs of Bryan Cty., Okl. v. Brown,

520 U.S. 397, 410 (1997). “Thus, when city policymakers are on actual or constructive notice that

a particular omission in their training program causes city employees to violate citizens’

constitutional rights, the city may be deemed deliberately indifferent if the policymakers choose

to retain that program.” Connick v. Thompson, 563 U.S. 51, 61 (2011); Carter v. Morris, 164 F.3d

215, 218 (4th Cir. 1999) (emphasis in original) (“[M]unicipal liability will attach only for those

policies or customs having a ‘specific deficiency or deficiencies . . . such as to make the specific

violation almost bound to happen, sooner or later, rather than merely likely to happen in the long

run.’”).




                                                   26

            Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 26 of 28
         Defendant New Bern regularly trains its officers on constitutional law regarding the First

Amendment. (See Lucas Dep. (DE 36-4) 10:1–14:2; Conway Dep. (DE 36-3) 15:8–17:17).

Plaintiffs fail to point to specific deficiencies in defendant New Bern’s officer training program

that make the First Amendment violations of the variety in this case bound to happen. See Carter,

164 F.3d at 218. Thus, plaintiffs fail to show deliberate ignorance on the part of defendant New

Bern in training its officers. See Connick, 563 U.S. at 61 (“A municipality’s culpability for a

deprivation of rights is at its most tenuous where a claim turns on a failure to train.”). The court

grants defendant New Bern’s motion for summary judgment on plaintiffs’ claims for failure to

train.

                                          CONCLUSION

         Based on the foregoing, defendants’ motion for summary judgment (DE 34) is GRANTED

IN PART and DENIED IN PART, and plaintiffs’ motion for summary judgment (DE 37) is

DENIED. The following claims and defenses are ALLOWED to proceed:

         1. Plaintiffs’ freedom of speech claim arising from being removed from Middle
            Street to the public sidewalk pursuant to § 66-84(a), and defendant Conway
            subsequently placing a beeping utility cart between plaintiffs and Mumfest
            attendees.

         2. Plaintiffs’ free exercise of religion claim arising from the same; and

         3. Defendant Conway’s defense of qualified immunity.

Plaintiffs’ other claims are DISMISSED for the reasons set forth by the court above.

         Where claims remain for trial, in accordance with case management order entered August

21, 2018, as amended May 30, 2019, this case now is ripe for entry of an order governing deadlines

and procedures for final pretrial conference and trial. The parties are DIRECTED to confer and

file within 14 days from the date of this order a joint status report informing of 1) estimated trial

length; 2) particular pretrial issues which may require court intervention in advance of trial, if any;


                                                  27

          Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 27 of 28
and 3) at least three suggested alternative trial dates. In addition, where mediation was to have

occurred by July 31, 2019, and with no showing offered by the parties as to the status of same,

said report shall confirm mediation has been undertaken, or identify a date certain for mediation

to take place.

       SO ORDERED, this the 10th day of March, 2020.




                                            _____________________________
                                            LOUISE W. FLANAGAN
                                            United States District Judge




                                               28

         Case 7:18-cv-00086-FL Document 55 Filed 03/10/20 Page 28 of 28
